Title: From Thomas Jefferson to John Barnes, 8 June 1795
From: Jefferson, Thomas
To: Barnes, John



Sir
Monticello June 8. 1795

In my letter of the 3d. instant inclosing some stock for sale I informed you of several bills I had drawn on you, and among others I mentioned three of the 3d. 4th. and 5th. of June for 600. Dollars each in favor of Mr. Wm. Champe Carter. Since that date, I have for the convenience of Mr. Carter, taken back the draught of June 4. for 600. D. and in exchange for it I have given him six draughts for 100. Doll. each payable to himself or order at six weeks sight, and dated June 6. 7. 8. 9. 10. 11. of which change this serves to advise you. I am Sir Your very humble servt

Th: Jefferson


P.S. I shall authorize Henry Remsen of New York to draw on you for a sum of from 50. Doll. to 100. D. the amount not being exactly known. Be pleased to honor it. Should it go beyond that amount, still honor it, as Mr. Remsen can be entirely relied on.

